No opinion. Concur — Cohn, J. P., Botein, Rabin and Cox, JJ.; Bastow, J., dissents and votes to reverse and grant the application in the following. Memorandum: In my opinion, subdivision (a) of section 13 of the Workmen’s Compensation Law does not give the Chairman of the Work*998men’s Compensation Board authority to promulgate a schedule of minimum fees for hospital services. If the terminology used in that section left any doubt, it is removed by a study of the history of the statutory provision. The order appealed from should be reversed and the requested relief granted.